 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD EARL ALLEN,                                No. 2:17-cv-1584 WBS DB P
12                       Plaintiff,
13           v.                                         ORDER
14    B. BOTKIN,
15                       Defendant.
16

17          On March 4, 2019, defendant filed a motion for summary judgment pursuant to Federal

18   Rule of Civil Procedure 56. Plaintiff has not opposed the motion.

19          Local Rule 230(l) provides in part: “Failure of the responding party to file written

20   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

21   the granting of the motion.” Id. In an order filed April 27, 2018, plaintiff was advised of the

22   requirements for filing an opposition to a motion and that failure to oppose such a motion may be

23   deemed a waiver of opposition to the motion. See Rand v. Rowland, 154 F.3d 952, 957 (9th Cir.

24   1998) (en banc); Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir. 1988).

25          Local Rule 110 provides that failure to comply with the Local Rules “may be grounds for

26   imposition of any and all sanctions authorized by statute or Rule or within the inherent power of

27   the Court.” Id. In the order filed April 27, 2018, plaintiff was also advised that failure to comply

28   with the Local Rules may result in a recommendation that the action be dismissed.
                                                       1
 1            Finally, Rule 41(b) of the Federal Rules of Civil Procedure provides:

 2                      Involuntary Dismissal; Effect. If the plaintiff fails to prosecute or
                        to comply with these rules or a court order, a defendant may move to
 3                      dismiss the action or any claim against it. Unless the dismissal order
                        states otherwise, a dismissal under this subdivision (b) and any
 4                      dismissal not under this rule--except one for lack of jurisdiction,
                        improper venue, or failure to join a party under Rule 19--operates as
 5                      an adjudication on the merits.
 6   Id.

 7            Good cause appearing, IT IS HEREBY ORDERED that, within thirty days from the date

 8   of this order, plaintiff shall file an opposition, if any, to the motion for summary judgment.

 9   Failure to file an opposition will be deemed as consent to have the: (a) action dismissed for lack

10   of prosecution; and (b) action dismissed based on plaintiff’s failure to comply with these rules

11   and a court order. Said failure shall result in a recommendation that this action be dismissed

12   pursuant to Federal Rule of Civil Procedure 41(b).

13   DATED: April 15, 2019

14

15
                                                      /s/ DEBORAH BARNES
16                                                    UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24   DLB:9
     DB/prisoner-civil rights/alle1584.nooppo.msj
25

26
27

28
                                                           2
